Citation Nr: 1112578	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-47 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather injury of the feet.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from April 1960 to May 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which appears to have adjudicated the Veteran's claims as brokered work.  

In August 2009, the Veteran had an informal conference with a Decision Review Officer (DRO) at the Cheyenne, RO.  A report of the conference is included in the claims file.  

In May 2010, the Veteran presented hearing testimony at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that this case must be remanded for further evidentiary development before proceeding to evaluate the merits of the Veteran's claims. 

In regard to his claimed cold injury residuals, the Board notes that, although the service treatment records (STRs) do not document treatment for a cold injury of the feet, the Veteran has reported exposure to cold temperatures while stationed in Korea during his period of active military service.  See e.g., hearing transcript, pages 11 through 12.  The Veteran is shown to have had foreign service for a period of one year, two months, and fourteen days.  Further, he is considered competent to report being exposed to cold temperatures during his Korean service.  Also, in an April 2008 podiatry consultation report, a VA podiatrist (T.M., D.P.M.) noted that the Veteran reported that his feet got very cold in the service and the podiatrist noted that he demonstrated signs of neuropathy on examination.  The podiatrist then wrote that the Veteran's neuropathy may be related to the cold injury he sustained while serving in the military.    

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has competently reported being exposed to extremely cold temperatures in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  There is also a medical opinion which states that the Veteran is currently diagnosed with neuropathy affecting the foot, which may be related to his reported in-service cold injury.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  However, the appellant has not been afforded with a medical examination or medical nexus opinion for his claim involving residuals of a cold injury of the bilateral feet and there is no definitive medical opinion addressing the likelihood that the Veteran currently suffers from a disorder affecting his feet as a result of an in-service cold injury included in the record.  In light of the foregoing, the Board finds that a medical examination and medical opinion based on review of the claims folder is warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.  

In regard to his claimed hearing loss, the Board observes that the Veteran underwent an audiological examination in connection with his claim in July 2009.  At that time, he demonstrated a bilateral hearing loss as defined by 38 C.F.R. § 3.385.  Further, the examining audiologist concluded that it was less likely as not that the Veteran's hearing loss was related to military noise exposure.  However, the examiner's opinion is not adequate because the basis for her conclusion is that the Veteran had normal hearing at separation.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Also, since the audiological examination, the Veteran has submitted an opinion dated in December 2009 from a private physician that attributes his hearing loss to military noise exposure.  The provided opinion is not on letterhead and does not identify the specialty of the physician.  However, at the Board hearing, the Veteran reported that the physician specializes in disorders of the ears, nose, and throat and is a Board-certified otolaryngologist.  See hearing transcript, page 9.  The Board further observes that a portion of the December 2009 letter provided is obscured.  Further, it is unclear how the physician arrived at the conclusion that the Veteran's hearing loss was noise-induced and attributable to military noise exposure from 1960 to 1962, despite the Veteran's report of post-service noise exposure.  

For these reasons, the Board finds that a remand for a medical opinion from an otolaryngologist is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Further, in regard to tinnitus, it is observed that the July 2009 VA audiologist concluded that she could not determine whether tinnitus is related to military noise exposure without resort to mere speculation, because tinnitus was very infrequent and the Veteran indicated that it was long-term, but did not relate it to military service.  The private otolaryngologist in the December 2009 made no comment about tinnitus.  Because the Veteran's hearing loss claim is being remanded for a supplemental medical opinion and there is no definitive medical opinion on the closely-related tinnitus claim of record, we also remand this claim to obtain another medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any additional necessary information from the Veteran, request any outstanding VA treatment records pertaining to any treatment the Veteran has received for a bilateral foot disorder, hearing loss and tinnitus from May 1962 to the present.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  After the actions in (1) above have been accomplished to the extent possible, forward the claims folder to an otolaryngologist to obtain a medical opinion based on review of the claims folder, without additional examination.  If another medical examination is deemed appropriate in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in rendering his or her opinion.  In addressing the questions below, the examiner/reviewer's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior medical examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder, the examiner/reviewer must state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current hearing loss and/or tinnitus originated in or was caused by active military service, to include consideration of any reported military noise exposure therein, any symptomatology shown therein, or any other incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.  The examiner/reviewer must provide a supporting rationale for the opinion expressed.  The examiner must further confirm that the claims folder has been reviewed.

b.  The reviewer should provide a thorough discussion of the Veteran's medical history as it pertains to his claimed hearing loss and tinnitus disorder in the examination report, and specifically discuss and/or address the December 2009 private medical opinion from Dr. M.M. regarding whether the claimed disorders are causally or etiologically related to service (i.e., military noise exposure.).  The credibility of the lay evidence as it relates to the history of hearing problems and tinnitus must be addressed, in light of the medical history and other relevant evidence included in the claims folder.  The reviewer must further confirm that the claims folder has been reviewed.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.

3.  After the actions in (1) above have been accomplished to the extent possible, schedule the Veteran for an appropriate examination for his claimed residuals of a cold injury of the feet.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any identified current disorder affecting the Veteran's feet was caused by, or was initially manifested during, his active service, to include consideration of any alleged cold injury therein, any symptomatology shown therein, or any other incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  The examiner should discuss evidence contained in the Veteran's STRs, and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.

4.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


